Citation Nr: 0717612	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-39 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus with Haglund's deformity, Morton's 
toe deformity, neuroma of the left foot, and residuals of 
left foot fracture.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 2002 to February 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDING OF FACT

Since February 13, 2003, the veteran's bilateral pes planus 
with Haglund's deformity, Morton's toe deformity, neuroma of 
the left foot, and residuals of left foot fracture has not 
manifested in symptoms consistent with severe bilateral pes 
planus with marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use of the feet, 
indications of swelling on use of the feet, and 
characteristic callosities. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus with Haglund's deformity, Morton's toe 
deformity, neuroma of the left foot, and residuals of left 
foot fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.71a, Diagnostic Code 
5276 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, No. 06-7001.

In this case, the appeal arises from the initial grant of 
service connection.  Thus, VCAA notice pertaining to 
increased evaluations was not provided prior to the initial 
adjudication of the claim.  However, in a July 2006 letter, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  The letter also advised him of the 
evidence needed to establish a disability rating and 
effective date.  The claim was last readjudicated in February 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post-service VA 
examination reports.  In addition, in a June 2003 
correspondence, the veteran stated that he had not been 
treated for his disability since separation from service and 
had no further medical information to submit.  Then, in a 
September 2006 correspondence, the veteran's representative 
stated that the veteran had no further evidence to submit in 
support of his claim.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, No. 06-7001.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's bilateral pes planus with Haglund's deformity, 
Morton's toe deformity, neuroma of the left foot, and 
residuals of left foot fracture has been evaluated as 10 
percent disabling under Diagnostic Code 5276.  That Code 
provides the following evaluations for acquired flatfoot: 

Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances: Bilateral: 50 percent; and 
Unilateral: 30 percent. 

Severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities: 
Bilateral: 30 percent; and Unilateral: 20 percent. 

Moderate; weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet: Bilateral or unilateral: 10 percent.

After review, the Board finds that an initial evaluation in 
excess of 10 percent is not warranted for the veteran's 
bilateral pes planus with Haglund's deformity, Morton's toe 
deformity, neuroma of the left foot, and residuals of left 
foot fracture.  In support of this finding, the Board notes 
the following evidence of record.

The veteran's service medical records reflect that he 
suffered a closed fracture of the second metatarsal and a 
stress fracture of the third metatarsal, both of the left 
foot.  They also show that the second metatarsal fracture was 
healing well and that the third metatarsal fracture had 
healed.  Additionally, a March 2003 report of medical 
assessment reflects that he was using arch supports and that 
he could not walk or stand for long periods of time.

An October 2003 VA general medical examination report 
reflects that the veteran has no problem with activities of 
daily living and can perform house and yard work, and has had 
no incidents of total incapacitation.  On examination, the 
veteran had normal gait and station, but refused toe and heel 
walk claiming pain.

An October 2003 VA feet examination report reflects 
complaints of pain in both feet, principally in the arches, 
forefeet, and heels.  The veteran stated that he has flare-
ups when he first gets up in the morning and that it is very 
difficult to walk but that he has not had any totally 
incapacitating episodes.  The veteran did not report any 
constitutional symptoms associated with his foot complaints, 
but he stated that his toes occasionally tingle.  He also 
reported having worn orthotics in his shoes but not anymore.  
Additionally, he stated that he does no lifting, pushing, or 
pulling, and that standing and walking are markedly limited.  
He stated that he can kneel, squat, and stoop but with pain 
in his heels.  He also noted that prolonged sitting and car 
travel cause foot pain and that his sleep is occasionally 
disrupted by foot pain.  Lastly, he stated that he can manage 
one flight of stairs.

Examination revealed a slight limp on the left leg but no 
gross deformities of the feet on standing.  There was a 
bilateral Haglund's deformity of the heels and a bilateral 
Morton's toe deformity of the second toe in both feet.  There 
was early plantar callus formation beneath the second 
metatarsal heads bilaterally.  The veteran had pain on 
compression of the left metatarsal heads and pain on 
palpation of the interspace between the second and third 
metatarsal heads.  There was no sensory deficit of the toes.  
There was pain on palpation of both heels at the insertion of 
the Achilles tendon and about the Haglund's deformities.  
There was pain on palpation of the plantar surface of the 
right heel, and the veteran was unable to toe or heel walk 
without foot pain.  X-rays of the feet showed a healed 
fracture of the second metatarsal shaft.

The examiner diagnosed with veteran with bilateral pes 
planus, bilateral Haglund's deformity, bilateral Morton's toe 
deformity, plantar neuroma of the left foot, and status post 
fracture of the left foot.  The examiner noted that the 
examination had been conducted during a period of quiescent 
symptoms and that the symptoms elicited from the veteran are 
compatible with the diagnoses.  He added that during a flare-
up of symptoms, which can occur with varying frequency, the 
physical findings of this examination could be significantly 
different but that quantification of such changes would 
require examination during a flare-up.  Lastly, the examiner 
stated that painful symptoms such as have been outlined on 
this examination will require the veteran to expend extra 
energy in completing tasks and hence will lead to early 
fatigue, weakened movements, and ultimately to a loss of 
coordination.

A September 2006 VA feet examination report reflects that the 
veteran presented for an examination of his feet, 
particularly his left foot.  The examiner noted that the 
above October 2003 x-rays showed a healed fracture of the 
left second metatarsal but were otherwise normal.  The 
veteran complained of pain in both feet as well as numbness 
in the left foot.  He stated that he had been treated with 
arch supports in service but was not currently using any 
assistive devices.  He stated that he has difficulty with 
lifting, pushing, and pulling but does not really have any 
difficulty with walking.  He noted that his feet tend to 
tingle when he stands and has some degree of foot discomfort 
when he attempts to kneel, squat, or stoop.  The veteran 
reported that he manages his personal hygiene without 
assistance and that his sleep is occasionally disrupted by 
foot numbness.  He also noted being able to manage stairs 
without difficulty.  He stated that he has daily flare-ups of 
foot pain, particularly with weather changes, but that he has 
not had any totally incapacitating episodes of foot pain over 
the past year.  Lastly, the veteran stated that he had worked 
in construction until about a year ago when he sustained a 
workers' compensation injury to his low back.  

Examination revealed that the veteran walked without a limp 
and that there was no significant deformity of either foot.  
He had a very mild bilateral pes planus and the Morton's 
deformity of the second toe was obviously unchanged.  There 
was no pain on compression of the metatarsal heads and there 
was diminished sensation of the left toes including all toes 
and the entire left foot as compared to the right foot.  
There was no pain on passive manipulation of either forefoot.  
There was slight discomfort on palpation of the plantar 
aspect of both heels and there was tenderness on palpation of 
the posterior superolateral aspect of both heels at the 
Haglund's deformity.  The veteran was able to tandem toe walk 
without difficulty but not able to tandem heel walk due to 
heel pain.  Foot joint range of motion and strength was 
diminished due to complaints of pain on attempt at repetitive 
motion testing, particularly heel walking, the extent and 
degree of which was not possible to determine due to the 
extreme subjectivity of the exercise.  The examiner diagnosed 
the veteran with bilateral mild pes planus, congenital 
Morton's toe deformity, congenital Haglund's deformity, and 
status post fracture of the left second metatarsal without 
residual impairment.  Lastly, the examiner noted that the 
veteran did not exhibit any signs of a neuroma of the left 
foot at this examination.  

Initially, the Board notes that the veteran currently does 
not have any disabling residuals of left foot fracture.  In 
this regard, the service medical records reflect that the 
third metatarsal fracture had healed and that the second 
metatarsal fracture had been healing well.  Post service, 
October 2003 x-rays show a healed fracture of the second 
metatarsal.  Moreover, the September 2006 VA examination 
report reflects that the healed second metatarsal has no 
residual impairment.  As for the healed stress fracture of 
the third metatarsal, x-rays did not even detect an 
abnormality.

With respect to the veteran's remaining foot disabilities, 
since February 13, 2003, his disability picture has not more 
nearly approximated severe pes planus of either foot with 
objective evidence of marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities.  In this regard, both the October 
2003 examination and the September 2006 examination found no 
gross deformities of the feet.  Moreover, the September 2006 
examination report reflects a diagnosis of bilateral mild pes 
planus.  Although both examinations found pain, discomfort, 
or tenderness on palpation of various parts of the feet, such 
is contemplated by the 10 percent evaluation presently 
assigned.  Of note, the veteran denied using orthopedic shoes 
or appliances or having any totally incapacitating episodes 
at both examinations.  There has been no indication of 
swelling on use.  As for characteristic callosities, although 
the earlier examination found beginning callosities beneath 
the second metatarsal heads, such symptoms, when considered 
with the evidence of a whole, fails to establish disability 
which more nearly approximates severe pes planus.  This 
finding is also supported by the fact that the veteran 
receives no treatment for his feet, and no longer wears the 
arch supports provided in the military.  In short, the 
objective findings, when considered with his subjective 
complaints including pain, do not support a conclusion that 
his disabilities manifest in symptoms consistent with severe 
pes planus.   

The Board has also considered other potentially applicable 
diagnostic codes, as well as the representative's assertion 
that his multiple foot disabilities should be evaluated 
separately.  However, the Board notes that the veteran's 
multiple foot disorders are primarily manifested by 
complaints of foot pain.  The evaluation of the same 
manifestations under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  The Court has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity." Brady v. Brown, 4 Vet. 
App. 203, 206 (1993). This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative of or overlapping.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  In this case, the multiple foot disorders result 
in overlapping symptoms of pain.  Thus, separate ratings are 
not warranted.  Moreover, it is the combined effect of his 
multiple foot diagnoses that render the veteran's symptoms 
commensurate with moderate, as opposed to mild, pes planus.  
No other Diagnostic Code would provide a higher evaluation 
based upon the symptomatology presented.  Thus, an increased 
rating is not warranted.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  As noted above, the veteran was working until an 
injury to the back.  Therefore, the Board finds that the 
criteria for submission for consideration of extra-schedular 
ratings are not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   


ORDER

An initial evaluation in excess of 10 percent for bilateral 
pes planus with Haglund's deformity, Morton's toe deformity, 
neuroma of the left foot, and residuals of left foot fracture 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


